60 F.3d 839NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Gerald L. WILSON, Petitioner,v.DEPARTMENT OF VETERANS AFFAIRS, Respondent.
No. 95-3236.
United States Court of Appeals, Federal Circuit.
April 28, 1995.

Before BRYSON, Circuit Judge.
ON MOTION
ORDER
BRYSON, Circuit Judge.


1
The Merit Systems Protection Board (1) moves for leave to intervene for the limited purpose of requesting a remand and (2) moves for a remand.  The Board states that Gerald L. Wilson does not oppose.  The Department of Veterans Affairs (1) moves for an extension of time to file its response and (2) in its response states that it does not oppose the Board's motions.  Veterans Affairs states that Wilson opposes its motion for an extension of time and that the Board does not oppose the motion.  Wilson moves for an extension of time to file his brief.  Veterans Affairs has not responded to Wilson's motion.


2
The Board and Veterans Affairs both state that the Board erred in its determination that it did not have jurisdiction over Wilson's appeal and that Wilson is entitled to a hearing on the merits.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1)  The Board's motions for limited intervention and for remand are granted.


5
(2)  Veterans Affairs' motion for an extension of time to file its response is granted.


6
(3)  Wilson's motion for an extension of time to file his brief is moot.